DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 6 are objected to because of the following informalities:  l. 
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
The limitation of a "control means for controlling an operation of the walking assistance apparatus", as recited in line 5 of claims 1 and 6.
The limitation of “a pulling apparatus that pulls the walking trainee upward”, as recited in line 5 of claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 2, line 5 recites “a predetermined distance or more in a walking forward direction”. It is unclear if the limitation is the same as or different from the “a predetermined distance or more in a walking front direction”, recited in lines 9-10 of claim 1. Line 9 recites “a predetermined distance or more in a walking backward direction”. It is unclear if the limitation is the same as or different from the “a predetermined distance or more in a walking back direction”, recited in lines 9-10 of claim 1.
Regarding claim 3, lines 2-3 recite “a predetermined distance or more in a walking front/back direction”. It is unclear how to define the metes and bounds of the forward slash "/", therefore, it is unclear if the limitation requires a predetermined distance in a walking front direction and a predetermined distance in a walking back direction or if the claim requires a predetermined distance in a walking front direction or a predetermined distance in a walking back direction. Additionally, it is unclear if the limitation is the same as or different from the “predetermined distance or more in a walking front/back direction”, recited in lines 9-10 of claim 1. Line 6 recites “walking front/back direction”. It is unclear how to define the metes and bounds of the forward slash "/", therefore, it is unclear if the limitation requires a predetermined distance in a walking front direction and a predetermined distance in a walking back direction or if the claim requires a predetermined distance in a walking front direction or a predetermined distance in a walking back direction. Line 4 recites the limitation “the assisting power” which lacks antecedent basis.
Regarding claim 4, lines 4-5 recite “a first predetermined distance or more in a walking front/back direction”. It is unclear if the limitation is the same as or different from 
Regarding claim 5, lines 3 recites “a predetermined distance or more in a walking front/back direction”. It is unclear how to define the metes and bounds of the forward slash "/", therefore, it is unclear if the limitation requires a predetermined distance in a walking front direction and a predetermined distance in a walking back direction or if the claim requires a predetermined distance in a walking front direction or a predetermined distance in a walking back direction. Additionally, it is unclear if the limitation is the same as or different from the “predetermined distance or more in a walking front/back direction”, recited in lines 9-10 of claim 1. Lines 3-4 recite “an operation of the walking assistance apparatus”. It is unclear if the limitation is the same as or different from the “operation of the walking assistance apparatus”, recited in line 5 of claim 1.
Any remaining dependent claims are rejected upon dependency of a rejected base claim.
Allowable Subject Matter
Claims 1-6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The closet prior arts of record are Sakakibara et al. (5800314-A) and Sankai et al. (20140058299-A1).
In figures 8-9 Sakakibara discloses a walking training system comprising: a treadmill 1 on which a walking trainee 10 walks; a control means 5-10 for controlling an operation of the treadmill 1, wherein the control means 5-10 controls the operation of the treadmill 1 in such a way as to cause the walking trainee 10 to approach a reference position when the walking trainee 10 is spaced apart from the reference position of the treadmill 1 by a predetermined distance or more in a walking front/back direction while 
Sakakibara does not disclose a walking assistance apparatus, that the control means controls the walking assistance apparatus or that the control means increases the predetermined distance when at least one of a walking training amount of the walking trainee, a walking training level of the walking trainee set in the walking training system, and the speed of the treadmill is larger/higher/greater than a predetermined amount, level and speed.
In figures 1-7 Sankai discloses a walking training system comprising: a treadmill 210 on which a walking trainee P walks; a walking assistance apparatus 100 that is mounted on a leg part of the walking trainee P and assists walking of the walking trainee P; and control means 200 for controlling an operation of the walking assistance apparatus 100 (the control means 200 assists the walking trainee to move at a predetermined speed along the treadmill 210 and, if the walking trainee P is determined to be out of balance, the control means 200 will adjust the speed of the treadmill 210 to prevent the walking trainee P from falling, see paras. [0035], [0050]-[0059] and [0064]-[0065]).
Sankai does not disclose that the control means controls the operation of the walking assistance apparatus in such a way as to cause the walking trainee to approach 
The prior art, neither alone or in combination, disclose the limitations as recited in claims 1-5. Claim 6 recites similar limitations and is allowable for the above reasons. Therefore, claims 1-6 have been found to have allowable subject matter since any conclusion of obviousness would be based on improper hindsight reasoning, using knowledge gleaned only from the applicant’s disclosure.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kram et al. (2006/0229167 A1) is cited to a tension assist walking assistance apparatus.
Grill (2007/0255186 A1) is cited to show a treadmill to train a user to take longer walking strides.
Rabinowitz et al. (2016/0253890 A1) is cited to show a walking assist robot to guide the user along a path.
Devor et al. (2016/0296800 A1) is cited to show sensors placed along a treadmill used to control the speed of the treadmill.
Agrawal et al. (2017/0027803 A1) is cited to show a walking assistance apparatus which assists the user in performing specific gait movements.
Clarke et al. (2018/0033321 A1) is cited to show an omnidirectional treadmill and perimeter sensors used to adjust the treadmill.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MORALES whose telephone number is (571)272-2555.  The examiner can normally be reached on M-T: 7:30a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ALEXANDER MORALES/Examiner, Art Unit 3785                                                                                                                                                                                                        

/TU A VO/Primary Examiner, Art Unit 3785